Exhibit 10.39

AGREEMENT AND GENERAL RELEASE

For good and valuable consideration, rendered to resolve and settle finally,
fully and completely all matters that now or may exist between them, the parties
below enter this Agreement and General Release.

1. Parties. The parties to this Agreement are Michael Brawer, his heirs,
representatives, successors and assigns (hereinafter referred to collectively as
“Mr. Brawer”) and Threshold Pharmaceuticals, Inc. and/or any of its successors,
subsidiaries, affiliates, parents, and related companies (hereinafter referred
to collectively as “Threshold”).

2. Termination of Employment. Mr. Brawer acknowledges and agrees that his
employment relationship with Threshold will end, effective November 2, 2007 (the
“Termination Date”). Mr. Brawer shall continue to receive his current salary and
benefits up to and including the Termination Date.

3. Severance Benefits. As consideration for the promises and covenants of
Mr. Brawer set forth in this Agreement, Threshold shall provide Mr. Brawer with
the following benefits (the “Severance Benefits”):

a. Severance Payment. In light of the Change of Control Severance Agreement
Mr. Brawer executed on November 3, 2006 (the “Severance Agreement”), Threshold
shall provide Mr. Brawer with a severance payment in the amount of $ 325,000.08,
which is equivalent to twelve (12) months of Mr. Brawer’s regular pay, less
applicable withholding taxes, in a lump sum (the “Severance Payment”). Said
Severance Payment shall be delivered to Mr. Brawer within fourteen (14) calendar
days following Threshold’s receipt of the signed and dated Agreement.

b. Continued Medical Insurance. In addition to the Severance Payment, Threshold
will pay the applicable premiums for Mr. Brawer and his eligible dependents to
provide medical insurance coverage for the four month period following
Mr. Brawer’s termination month (December 1, 2007-March 31, 2008) if Mr. Brawer
makes a timely and accurate election and is and remains eligible to continue his
current group medical insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (“COBRA”).

4. Consultant Indemnification. As further consideration for the promises and
covenants set forth in this Agreement, Threshold agrees to defend and indemnify
Mr. Brawer against any claims or lawsuits brought against him arising out of the
work he performed for Threshold as a consultant for the period from June 2, 2005
through November 2, 2006. For the period from November 3, 2006 through
November 2, 3007, Threshold further agrees to defend and indemnify Mr. Brawer
against any claims arising out of the work he performed for Threshold as an
employee to the full extent provided under any Threshold documents or policies
or applicable law.



--------------------------------------------------------------------------------

5. No Other Payments Due. Mr. Brawer acknowledges and agrees that he has
received all salary, accrued vacation, bonuses, or other such sums due to him
other than the Severance Benefits to be provided by Paragraph 3 of this
Agreement.

6. Release of Claims by Mr. Brawer. In exchange for the promises contained in
this Agreement, Mr. Brawer hereby waives, releases and forever discharges, and
agrees that he will not in any manner institute, prosecute or pursue, any and
all complaints, claims, charges, or causes of action, whether in law or in
equity, which he asserts or could assert, at common law or under any statute,
rule, regulation, order or law, whether federal, state, or local, or on any
grounds whatsoever, including but not limited to, any claims under Title VII of
the 1964 Civil Rights Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, Government Code §12900 et seq., the
California Labor Code, the Americans with Disabilities Act, the California
Family Leave Act, and the Employment Retirement Income Security Act of 1974,
against Threshold and any of its or their current or former, owners,
shareholders, agents, employee benefit plans, representatives, servants,
employees, attorneys, successors, predecessors, and assigns (collectively
referred to as “Released Parties”) with respect to any event, matter, claim,
damage or injury arising out of Mr. Brawer’s employment relationship with
Threshold, and the termination of such employment relationship, under or
relating to any other agreement, express or implied, and with respect to any
other claim, matter, or event in all cases arising prior to execution of this
Agreement by Mr. Brawer. This Agreement does not release claims that cannot be
released as a matter of law, including, but not limited to, claims under
Division 3, Article 2 of the California Labor Code (which includes
indemnification rights), nor does it release any rights to defense or
indemnification Mr. Brawer may have under any Threshold documents or policies,
or pursuant to this Agreement or applicable law.

7. Civil Code § 1542 Waiver. As a further consideration and inducement for this
Agreement, Mr. Brawer hereby waives any and all rights under Section 1542 of the
California Civil Code or any other similar state, local, or federal law,
statute, rule, order or regulation he may have with respect to Threshold and any
of the Released Parties.

Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Brawer expressly agrees that this Agreement shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.

8. Outstanding Claims. As further consideration and inducement for this
Agreement, Mr. Brawer represents that he has not filed or otherwise pursued any
charges, complaints or claims of any nature which are in any way pending against
Threshold or any of the Released Parties, with any local, state or federal
government agency or court with respect to any matter covered by this Agreement
and, to the extent permitted by law, he will not do so in the future. If

 

2



--------------------------------------------------------------------------------

any government agency or court assumes jurisdiction of any charge, complaint,
cause of action or claim covered by this Agreement against Threshold or any of
the Released Parties, on behalf of or related to Mr. Brawer, Mr. Brawer will
withdraw from and/or dismiss the matter with prejudice, as to any claims he
might have. Mr. Brawer agrees that he will not participate or cooperate in such
matter(s) except as required by law.

9. Proprietary Information Obligations. Mr. Brawer acknowledges and will abide
by all of Mr. Brawer’s continuing obligations following termination of his
employment under the Company’s Proprietary Information and Inventions Agreement.
A copy of the Company’s Proprietary Information and Inventions Agreement is
attached hereto as Exhibit A.

10. ADEA Information. Provided Mr. Brawer is covered under the ADEA (i.e., age
40 or older), Mr. Brawer also acknowledges that the Company has provided
Mr. Brawer with the Notice attached hereto as Exhibit B, as may be required by
the Older Workers Benefit Protection Act of 1990.

11. Confidentiality of Agreement. Mr. Brawer agrees to maintain in confidence
the terms of this Agreement and to discuss them only with his attorneys, tax
advisors, and family members who have a reasonable need to know of such terms.

12. Non-Disparagement. Mr. Brawer agrees to refrain from making any disparaging
comments about Threshold or any of the Released Parties. For purposes of this
Agreement, a disparaging comment is one that would likely cause material damage
or harm to the interests or reputation of Threshold or any of the Released
Parties.

13. No Admission of Liability. By entering into this Agreement, Threshold and
all Released Parties do not admit any liability whatsoever to Mr. Brawer or to
any other person arising out of any claims heretofore or hereafter asserted by
Mr. Brawer, and Threshold, for itself and all Released Parties, expressly denies
any and all such liability.

14. Joint Participation in Preparation of Agreement. The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review, comment upon, and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.

15. Section Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose.

16. Scope of Agreement. Mr. Brawer hereby affirms and acknowledges that he has
read the foregoing Agreement, that he has had sufficient time and opportunity to
review or discuss it with the counsel of his choice, and that he fully
understands and appreciates the meaning of each of its terms, and that it is a
voluntary, full and final compromise, release and

 

3



--------------------------------------------------------------------------------

settlement of all claims, known or unknown, with respect to the claims
identified and referred to herein. The parties to this Agreement represent that
this Agreement may be used as evidence in any subsequent proceeding in which any
of the parties alleges a breach of this Agreement or seeks to enforce its terms,
provisions or obligations.

17. Review and Revocation. Mr. Brawer expressly states that he has been given a
period of at least 45 days within which to consider this Agreement. Mr. Brawer
is advised to consult with an attorney prior to signing this Agreement. This
Agreement does not become effective until 7 days have passed after its execution
by Mr. Brawer. Mr. Brawer understands that he may revoke this Agreement at any
time during the 7 days following its execution by him. It is agreed that any
such revocation must be in writing and received by Threshold within said 7 day
period in order to be effective.

18. Entire Agreement. This Agreement constitutes the complete understanding
between Mr. Brawer and Threshold and supersedes any and all prior agreements,
promises, representations, or inducements, no matter its or their form,
concerning its subject matter, with the exception of any confidentiality,
proprietary information or trade secret agreement signed by Mr. Brawer, which
remains in full force and effect to the extent not inconsistent with this
Agreement. No promises or agreements made subsequent to the execution of this
Agreement by these parties shall be binding unless reduced to writing and signed
by authorized representatives of these parties. Should any of the provisions of
this Agreement be rendered invalid by a court or government agency of competent
jurisdiction, the remainder of this Agreement shall, to the fullest extent
permitted by applicable law, remain in full force and effect.

 

Dated: 11/16/07     /s/ Michael Brawer       Michael Brawer Dated: 11/16/07    
Threshold Pharmaceuticals, Inc.     By:   /s/ Harold Selick         Harold
Selick         CEO

 

4